Citation Nr: 1509817	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-01 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for varicose veins of the right lower extremity.  

2. Entitlement to an initial disability rating in excess of 30 percent for varicose veins of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted entitlement to service connection for varicose veins of the  right and left lower extremities and assigned 40 percent disability ratings for each lower extremity.  The RO explained that since the Veteran's bilateral lower extremity varicose veins preexisted and were found to be aggravated by service (see May 2009 VA examination), it was necessary to deduct 10 percent, which the RO determined what the degree of the disability that existed at the time of the Veteran's entrance into active service.  Thus, the initial 30 percent disability ratings currently in effect are the degree of aggravation of bilateral lower extremity varicose veins in terms of the rating schedule.  

In December 2014, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 30 days to allow for the submission of additional evidence for consideration.  To date, no additional information or evidence has been received.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran is seeking an initial disability ratings in excess of 30 percent (40 percent less 10 percent for the level of disability determined to have preexisted service in terms of the rating schedule) for varicose veins.  During the hearing, the Veteran contended that signs and symptoms of his bilateral lower extremity varicose veins have more nearly approximated the rating criteria for assignment of a disability rating in excess of 40 percent throughout the duration of the claim.  He also asserted that his bilateral lower extremity varicose veins disability has worsened since it was most recently evaluated during VA examination in August 2012.  His statements of record and during the hearing suggest that he has experienced persistent as opposed to intermittent ulceration of his lower extremities due to varicose veins as is required for assignment of the next-higher 60 percent disability rating.

As noted, the Veteran's bilateral lower extremity varicose veins disability was most recently evaluated during VA examination in August 2012, more than two years ago.  In light of the Veteran's contentions that the disability has worsened since the August 2012 examination, and to ensure that the record reflects the current severity of the disability, the Board finds that a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

Also, in support of the Veteran's contention that his bilateral lower extremity varicose veins disability has been manifested by persistent as opposed to intermittent ulceration throughout the duration of the claim, he reported in a March 2012 statement that he had received private emergency treatment at Thibodaux Regional Medical Center (TRMC) for cellulitis of his left lower extremity in July 2010 and September 2011.  The RO determined that such records did not pertain to the claims for increase for varicose veins and therefore did not request the identified records for review.  In January 2013, the Veteran asserted that the aforementioned private treatment for cellulitis was the result of venous ulcers due to varicose veins.  

In a January 2013 statement the Veteran also reported that he received private treatment for ulcerations of his lower extremities in the 1980s and 1990s at St. Vincent and Cleveland Clinic Hospitals in the 1980s and 1990s.  He claims that records of such treatment support his contention that his varicose veins are manifested by persistent as opposed to intermittent ulceration.  

The aforementioned private treatment records from TRMC since July 2010, and St. Vincent and Cleveland Clinic Hospitals from 1980 to 1999, have not been requested or associated with the claims file for review.  Additional development efforts are therefore necessary to request and associate with the claims file the aforementioned private treatment records.  (see Veteran's March 2012 and January 2013 statements).   

The Board also observes that in January 2013, the Veteran indicated that he had submitted a statement from his supervisor which indicated that he had to leave work when a venous ulcer burst; however, a review of the claims file is negative for any such statement.  Thus, the Veteran should be requested to resubmit his supervisor's statement alluded to in his January 2013 statement.  

Finally, VA treatment records were most recently obtained in September 2012.  In a June 2014 statement and during the December 2014 hearing, the Veteran indicated that he had and was received ongoing VA treatment for varicose veins.  To ensure that the record is complete, relevant ongoing VA treatment records dating since September 2012 should be obtained from the Houston VAMC and the New Orleans VAMC/Houma CBOC.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify and provide authorization necessary to enable VA to obtain records of any private treatment pertaining to his service-connected varicose veins of his bilateral lower extremities dating since February 2008, to include records of emergency treatment for cellulitis of his lower extremities at TRMC since July 2010, and for ulceration of his lower extremities at St. Vincent and Cleveland Clinic Hospitals since 1980 (see Veteran's March 2012 and January 2013 statements).   

Also request that he resubmit a copy of his supervisor's statement to the effect that he was sent home from work when a venous ulcer burst as alluded to in his January 2013 statement.  All attempts to obtain identified records should be documented in the claims file. 

Regardless of whether the Veteran response to the above request for assistance in obtaining relevant records, obtain all ongoing relevant treatment records pertaining to the lower extremities since September 2012 from the Houston VAMC and the New Orleans VAMC/Houma CBOC.

If reasonable efforts to obtain any identified records are unsuccessful, notify the Veteran and his representative of this and explain any further actions VA will take regarding his claims.  The Veteran and his representative must then be given an opportunity to respond and submit any such records for review.

2. After the development requested above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate examiner to determine current nature and severity of his bilateral lower extremity varicose veins.  The claims file, to include a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should elicit a complete history of disability from the Veteran.  Any indicated tests and studies are to be conducted and the results should be reported in detail.

Following examination of the Veteran, documentation of his reported history and complaints of bilateral lower extremity varicose veins, and a review of the claims file to include reports of the May 2009, October 2011 with November 2011 addendum opinion, and August 2012 VA examinations, identify what symptoms, if any, the Veteran currently manifests and has manifested since February 2008 specifically attributable to varicose veins of his bilateral lower extremities.   

The examiner must conduct a detailed examination of the Veteran's lower extremities, to include documentation of any scars from current or past ulcerations and surgical treatments of varicose veins.  The examiner should explicitly state whether the Veteran's bilateral lower extremity varicose veins are during examination or have been at any time since February 2008 manifested by (1) intermittent or persistent ulceration, and (2) massive board-like edema with constant pain at rest.  The examiner must also discuss all effects of the Veteran's bilateral lower extremity varicose veins on his occupational functioning and activities of daily living.   

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Review the examination reports to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures must implemented at once.

4. After the completion of any action deemed appropriate in addition to that requested above, readjudicate the claims for increase for varicose veins of the right and left lower extremities, to include whether an extraschedular evaluation is warranted under 38 C.F.R. § 3.321(b)(1).  All applicable laws and regulations should be considered.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provided the Veteran and his representative a supplemental statement of the case and opportunity to respond before returning the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


